118 Ga. App. 385 (1968)
163 S.E.2d 856
CHEEK
v.
THE STATE.
43916.
Court of Appeals of Georgia.
Argued September 6, 1968.
Decided September 24, 1968.
Robert P. Wilson, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, J. Melvin England, for appellee.
HALL, Judge.
The defendant appeals from his conviction and sentence of 10 years for molesting a minor child.
1. The trial court did not err in stating and instructing the jury that, "if you should believe beyond a reasonable doubt that the defendant in this county did commit the crime as charged in the bill of indictment at any time within 4 years immediately preceding the return of this indictment, then you would be authorized to find the defendant guilty." Code v. State, 120 Ga. 485, 486 (48 S.E. 156).
2. The trial court did not err in sustaining certain objections of irrelevancy to the defendant's cross examination of the prosecuting witness. "The scope of the cross examination rests largely within the discretion of the trial judge, to control this right within reasonable bounds, and his discretion will not be controlled by a reviewing court unless it is abused." Moore v. State, 221 Ga. 636, 639 (146 SE2d 895). While the judges of this division might have made a different ruling sitting as trial judges, we cannot say that the trial judge abused his discretion in limiting the cross examination.
3. The trial court did not err in excluding from evidence a written report made by an investigating officer, offered as a business record and for the purpose of impeaching a witness who testified at the trial. The report contained a statement reported by the officer as having been made to him at the investigation, but the officer testified that he did not remember who made it. Since the reported statement to the investigating officer was not identified as having been made by a particular person, it was not admissible to impeach any witness. See Calhoun v. Chappell, 117 Ga. App. 865 (162 SE2d 300).
4. The trial court did not err in allowing the State's cross examination of the defendant and a defendant's witness as to the defendant's having lived in other cities over the objection *386 that its purpose was to put the defendant's character in issue.
5. The evidence was sufficient to support the conviction and other enumerations of error show no error.
Judgment affirmed. Bell, P. J., and Quillian, J., concur.